Citation Nr: 1044420	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  96-48 881A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for residuals of dental 
trauma to teeth 23, 24, and 25 for compensation purposes.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 
1985, with additional service in the Indiana Army National Guard 
from August 1985 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In 
April 1999 and October 2003, the Board remanded the Veteran's 
claims for additional development.  In March 2009, the Board 
granted service connection for dental trauma to teeth 23, 24, and 
25 for purposes of bestowing Class II(a) eligibility for VA 
outpatient dental treatment; denied an initial compensable 
evaluation for residuals of a fractured mandible; and remanded 
the issues of service connection for hypertension and service 
connection for residuals of dental trauma to teeth 23, 24, and 25 
for compensation purposes.  


FINDINGS OF FACT

1.  The Veteran's hypertension is not attributable to a period of 
military service and has not been caused or made worse by 
service-connected disability.

2.  Any residuals of dental trauma to tooth 23, 24, or 25 are not 
shown to be manifested by loss of teeth due to loss of substance 
of body of mandible or maxilla; impairment of the mandible or 
loss of a portion of the ramus or maxilla is not shown.



CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active military 
service; nor may it be presumed to have been so incurred, and it 
is not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 
38 C.F.R. § 3.310 (2006).

2.  The criteria for service connection for residuals of dental 
trauma to tooth 23, 24, or 25 for compensation purposes are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.381, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board remanded the issues currently on appeal 
most recently in March 2009.  The Board instructed the AOJ to 
make a determination regarding the character of the Veteran's 
National Guard service, provide the Veteran with a corrective 
VCAA notice letter regarding secondary service connection, obtain 
recent VA treatment records, and readjudicate the claims.  As 
further discussed below, the Veteran was issued a corrective VCAA 
letter in June 2009, his outstanding VA treatment records have 
been associated with the claims file, and the claims were 
readjudicated in a May 2010 supplemental statement of the case 
(SSOC). Thus, there has been compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000, during the pendency of this appeal. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2010).  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the obligation of 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Veteran's original claims of service connection for 
hypertension and residuals of dental trauma to teeth 23, 24, and 
25 were filed prior to the enactment of the VCAA.  Nevertheless, 
the Board finds that all notification and development action 
needed to render a decision as to the claims has been 
accomplished.  Through January 2008 and July 2008 letters, the 
Veteran and his representative were notified of the general 
criteria for assigning disability ratings and effective dates. 
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also finds that notice letters, dated in March 2004, 
October 2004, March 2005, October 2006, December 2006, and 
January 2008, satisfy the statutory and regulatory requirement 
that VA notify a claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was 
notified that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  The 
Veteran was informed of the specific types of evidence he could 
submit, which would be pertinent to his claims, advised to send 
any medical reports that he had, and told that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.  The letters advised the Veteran of the information 
necessary to substantiate his claims, and a June 2009 letter 
provided him with notice specifically concerning secondary 
service connection, in compliance with the March 2009 Board 
remand.  Although the notice letters were not provided until 
after the RO initially adjudicated the Veteran's claims, the 
claims were properly re-adjudicated in May 2010, which followed 
the notice letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with issues on 
appeal.  The Veteran's available service treatment and personnel 
records have been obtained and associated with the claims file, 
as have treatment records from the VA Medical Center (VAMC) in 
Louisville, Kentucky.  Records from multiple private treatment 
providers identified by the Veteran have also been obtained.  
Additionally, the Veteran was provided multiple VA examinations 
in connection with his claims, the reports of which are of 
record.  As discussed below, his failure to report for his 
scheduled VA blood pressure readings in May 2008 has not been 
shown to be for good cause.  Thus, his hypertension claim will be 
adjudicated based on the evidence of record as required by 38 
C.F.R. § 3.655 (2010).  Furthermore, the Veteran was afforded two 
hearings before the Board, in November 1998 and December 2008, 
the transcripts of which are also of record.  Although the 
Veteran's representative indicated at the December 2008 hearing 
that the Veteran's hospital records from Germany had yet to be 
associated with the claims file, the Board notes that records of 
his treatment in Germany are in fact already of record, as part 
of his service treatment records.  The Veteran has not otherwise 
alleged that there are any outstanding medical records probative 
of this claim that need to be obtained.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including hypertension, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d).  ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, pursuant 
to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service connection may 
be granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106.  

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2009)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the United 
States Court of Appeals for Veterans Claim's (Court) 1995 ruling 
in Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim of service connection for hypertension was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
revision, which version favors the claimant.  See 38 C.F.R. 
§ 3.310 (2006).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  



A.  Hypertension

The Veteran contends that he has hypertension either as a direct 
result of active service or as secondary to service-connected 
migraine headaches.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

A review of the claims file reveals that there is no evidence 
that the Veteran experienced a disease or injury related to 
hypertension in service.  Service treatment records are silent 
concerning any complaints, treatment or a diagnosis of 
hypertension, and there is no indication of high blood pressure 
during one of his periods of active duty or active duty for 
training.  For VA purposes, hypertension means that diastolic 
blood pressure is predominantly 90 mm. or greater, and/or 
systolic blood pressure is predominantly 160 mm. or greater.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Blood pressure 
readings were 140/82 on November 10, 1983, 140/82 on August 16, 
1996, and 120/68 on July 16, 1992.  Moreover, the record contains 
no evidence of elevated blood pressure during the Veteran's break 
in service between active duty and National Guard service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
light of aforementioned findings, the Board finds that the 
evidence fails to indicate that the Veteran's hypertension had 
its onset during service or within the one-year period following 
separation from qualifying military service.  

While the Veteran is shown to have a current diagnosis of 
hypertension, there is no evidence indicating it began in 
service, nor is there medical evidence otherwise linking the 
condition directly to anything of service origin.  Indeed, none 
of the VA and private treatment records attributes hypertension 
to military service.  Furthermore, as the evidence does not show 
a diagnosis of hypertension within one year of discharge from 
qualifying service, hypertension cannot be presumed to have been 
incurred during service.  Accordingly, absent competent evidence 
demonstrating that the Veteran's disability had its onset in 
during service, service connection for hypertension on a direct 
basis is not warranted. 

While the Board is mindful of the Veteran's statements and 
hearing testimony regarding the etiology of his hypertension, the 
Board finds that his assertions alone cannot be dispositive of 
the issue.  The Board does not doubt the sincerity of the 
Veteran's belief that his hypertension had its onset in service; 
however, the evidence of record contains some inconsistencies 
that diminish the credibility or probative value of his lay 
assertions.  Notably, the Veteran testified at the December 2008 
Board hearing that he first began having problems with high blood 
pressure in 1982 while stationed in Germany; he reported that he 
had been hospitalized for really bad headaches, that his blood 
pressure was found to be very high at the time, and that he was 
treated with nitroglycerin.  Although service treatment records 
do show that the Veteran was seen with complaints of severe 
migraine headaches at the Army Health Clinic in Darmstadt in 
November 1983, his blood pressure reading was documented as 
110/70 and his headaches were treated with Tylenol III.  In this 
regard, the Board finds the Veteran's statements concerning the 
onset of his hypertension to be not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).  Furthermore, it is noted that the February 2008 
examiner specifically found the onset of hypertension to be 
unrelated to military service or to active duty for training.  

Turning to the question of secondary service connection, the 
Board notes that the Veteran also argues that his hypertension 
may be associated with his service-connected migraine headaches.  

The record reflects that the Veteran was afforded VA examinations 
in November 1999, November 2006 and February 2008.  In May 2008, 
the Veteran was scheduled for three consecutive days of blood 
pressure checks, but failed to report.  For this reason, the 
examiner determined that there was insufficient clinical evidence 
to provide an opinion concerning the etiology of the Veteran's 
hypertension.  The claims file was returned to the examiner in 
October 2008 for further review.  The examiner noted that the 
Veteran had been scheduled for three-day blood pressure checks to 
confirm the diagnostic criteria for hypertension; because the 
Veteran was non-compliant with diagnostic testing, the diagnostic 
criteria for hypertension could not be established and therefore 
subsequent opinions could not be provided.  The Veteran has not 
provided good cause to explain his failure to report to scheduled 
appointments in May 2008.  

The Board notes that 38 C.F.R. § 3.655(a) provides that, when 
entitlement to a benefit cannot be established without a current 
VA examination and a claimant, without good cause, fails to 
report for the examination, action shall be taken in accordance 
with 38 C.F.R. § 3.655 (b), (c), as appropriate.  Thus, the 
Veteran's claim will be adjudicated based on the evidence of 
record as required by this regulation.

Taking into account all of the relevant evidence of record, the 
Board concludes that a preponderance of the evidence is against 
the secondary service connection claim.  In this case, there is 
no competent evidence linking his hypertension to his headaches.  
The only evidence of record supporting the Veteran's claim is his 
own lay assertion that he currently has hypertension due to 
headaches.  The Veteran is certainly competent to attest to 
factual matters of which he has first-hand knowledge; for 
example, he is competent to report that he experiences certain 
symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, he is not competent to render a medical 
diagnosis concerning his hypertension or to opine that the 
hypertension is etiologically related to his migraine headaches 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable symptomatology 
that is not medical in nature); Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  Thus, the Veteran's lay opinion does not 
constitute competent medical evidence and lacks probative value.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu, supra.  While Board accepts the Veteran's 
description of his symptoms, the Board finds the probative value 
of such to be outweighed by the lack of any competent evidence 
demonstrating an etiological link between hypertension and 
migraine headaches.  Indeed, a July 2008 VA treatment addendum 
indicates that active cocaine use was the suspected cause of the 
Veteran's blood pressure elevations.  As the evidence in this 
case fails to demonstrate that any chronic hypertension the 
Veteran may have is proximately due to or the result of his 
headaches, the Board concludes that service connection for 
hypertension on a secondary basis is not warranted.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
hypertension.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Residuals of Dental Trauma to Teeth 23, 24, and 25

As noted above, the Board previously granted service connection 
for residuals of dental trauma to teeth 23, 24, and 25 for 
purposes of VA outpatient treatment.  The Board will now consider 
whether the Veteran is entitled to service connection for 
residuals of dental trauma to teeth 23, 24, and 25 for 
compensation purposes.

Service connection may be awarded for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease solely for the purpose of establishing 
eligibility for outpatient dental treatment in accordance with 
38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (2010).  Otherwise, 
dental disabilities are compensable for rating purposes under 
38 C.F.R. § 4.150 (Schedule of ratings-dental and oral 
conditions).  Such disabilities include impairment of the 
mandible, loss of a portion of the ramus, and loss of a portion 
of the maxilla.  Compensation is available for loss of teeth only 
if such is due to loss of substance of body of maxilla or 
mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2010).

In view of the foregoing, in order to grant service connection 
for compensation purposes, the Veteran must have one of the 
dental disabilities specifically contemplated in the Rating 
Schedule, evidence of in-service incurrence of a disease or 
injury, and medical evidence of a nexus between the current 
disability and the in-service incurrence.  See Hickson, supra.

The Veteran alleges that teeth 23, 24, and 25 were injured during 
his active military service.  Through submitted statements and 
hearing testimony, the Veteran asserts that he was hit in the 
lower mouth by part of a parachute when he was stationed at Fort 
Bragg, North Carolina.  A review of the Veteran's service dental 
records reveals that he was seen in February 1984 for pain in the 
lower anterior area of the mouth.  The dental record indicates 
that the Veteran was previously hit by a parachute cord in that 
area of the mouth.  Thereafter, treatment was provided for teeth 
23, 24, and 25, including instrumented canals for teeth 23 and 
24, and an abscessed pulpectomy for tooth 25.  

Based on the Veteran's seemingly credible statements and 
documentation in his service dental records consistent with his 
assertions, the Board finds that the Veteran sustained an injury 
to teeth 23, 24, and 25 as a result of trauma during his active 
military service.  

In this case, the Veteran's service records also reflect that he 
was involved in an altercation in August 1986 during his National 
Guard service.  The Veteran was struck in the right side of his 
jaw by another service member.  X-rays that were taken shortly 
after the incident showed a favorable non-displaced body fracture 
on the right side of the jaw and a subcondylar fracture on the 
left side. No fractured teeth were found on examination. In 
November 1986, a private treatment provider T.H.M., D.M.D., 
stated that the Veteran had a healing fracture of the right body 
of the mandible and all appliances were removed.

The inquiry that follows is whether the Veteran currently has a 
dental condition or disability due to the in-service trauma 
previously discussed.  

The record reflects that the Veteran sought VA treatment for 
teeth 23, 24, and 25 in March 1993.  The Veteran reported a 
history of mandibular anterior trauma in service.  On 
examination, he was found to have chronic fistula tract in the 
lower anterior vestibule, and x-rays revealed periapical 
pathology of teeth 23, 24, and 25.  An April 1993 dental note 
indicates that the lower anteriors were not related to the 
history of mandibular fracture.  

The Veteran underwent a VA dental examination in May 1993.  The 
Veteran had subjective complaints of fillings falling out of 
teeth, sore gums, and lesions. On examination, there was no 
evidence of swelling, deformity, angulation, false motion, 
shortening, or tenderness to palpation.  Additionally, the 
temporomandibular joints were within normal limits bilaterally.  
An associated x-ray report reflected a normal mandible. There was 
no evidence of fracture or dislocation, lesions, or 
osteomyelitis.  The diagnosis was a history of fractured mandible 
without residual.

On subsequent examination in November 1995, the Veteran 
complained of soreness of the anterior lower teeth.  Radiographs 
revealed that teeth 23, 24, and 25 had no root canal therapy 
present.  There was plaque and significant subgingival calculus.  
There was also early interdental bone loss present on the x-rays.  
The diagnoses were periapical pathology present on teeth 23, 24, 
and 25, fistulous tract adjacent to tooth 24, and periodontitis.  

In January 1996, another VA examination was conducted. The 
examiner noted the Veteran's history of mandible fracture and his 
complaints of pain in the lower anterior mandible area. The 
examiner also noted that the treatment for the fracture consisted 
of closed reduction internal intermaxillary fixation that was 
uncomplicated and successful.  On examination, it was found that 
the Veteran had some soreness because of incomplete treatment for 
teeth 23, 24, and 25.  Radiograph showed periapical 
radiolucencies and some mobility on teeth 23, 24, and 25.  There 
was some early-to-moderate periodontal bone loss in this area.  
The diagnoses were necrotic pulp on teeth number 23, 24, and 25 
with a resulting symptomatic chronic pain, and moderate 
periodontitis.  It was noted the history of trauma to the lower 
anterior mandible appeared to result in the necrotic pulp in the 
area of 23, 24, and 25, which may be causing his symptoms.  

The Veteran underwent further VA dental examination in November 
1999.  The examiner stated that the Veteran was without loss of 
function relating to loss of motion or masticatory function.  The 
Veteran had normal range of mandibular movements without 
limitations.  There was no bone loss of the mandible, maxilla or 
hard palette.  After reviewing the x-rays, the examiner provided 
diagnoses of a normal healing of mandibular fracture, periapical 
radiolucency at tooth 23, previously not completed endodontic 
treatment on teeth 23, 24, and 25, and generalized gingivitis and 
localized periodontitis, secondary to local fractures.

On further examination in April 2008, no pathological lesions 
were seen or palpated.  The Veteran reported the inability to 
chew on the right side because of missing teeth.  The examiner 
noted that the Veteran was missing teeth numbers 1, 17 through 
19, and 30 through 32.  Poor oral hygiene and heavy calculus 
buildup were also noted.  There was no limitation in range of 
motion.  The maximal opening was 42 mm; left and right lateral 
movement equaled 12 mm and 6 mm protrusive.  The 
temporomandibular joints were within normal limits.  Panorex 
revealed moderate bone loss.  The Veteran was diagnosed with poor 
oral hygiene, chronic active generalized periodontal disease, 
retained roots, and missing teeth.  The examiner concluded that 
the disease affecting teeth number 23, 24, and 25 was not caused 
by or a result of his lower right mandible fracture.  
Significantly, the 1986 emergency room note indicated that no 
teeth were fractured.  The examiner gave the opinion that the 
Veteran's poor dental condition instead was caused by his long 
term tobacco use, poor oral hygiene, and lack of routine dental 
care.  

After reviewing and weighing all of the relevant evidence of 
record, the Board finds that the criteria for service connection 
for residuals of dental trauma to tooth 23, 24, or 25 for 
compensation purposes have not been met.  The Veteran is not 
shown to have loss of teeth due to loss of substance of body of 
maxilla or mandible without loss of continuity.  See 38 C.F.R. § 
4.150, Diagnostic Code 9913 (2010).  To the extent the Veteran 
currently suffers from residuals of dental trauma to teeth 23, 
24, and 25, the evidence nonetheless does not show loss of teeth 
23, 24, and 25.  In addition, although the January 1996 examiner 
indicated that problems with teeth 23, 24, and 25 may have been 
caused by the Veteran's history of trauma to the lower anterior 
mandible, the April 2008 examiner opined that the Veteran's 
dental condition was caused by his longstanding tobacco use, poor 
oral hygiene and lack of routine dental care, and not caused by 
his right mandible fracture.  Furthermore, to the extent that 
moderate bone loss was noted at the most recent examination, such 
bone loss appears to be attributable to the Veteran's periodontal 
disease rather than trauma or disease such as osteomyelitis.  See 
38 C.F.R. § 4.150, Diagnostic Code 9913, Note.  In this regard, 
the Veteran is not shown to have one of the dental disabilities 
specifically contemplated in the Rating Schedule.  Absent 
evidence of such a current dental disability, the Veteran fails 
to meet the requirements of service connection for a dental 
disability for compensation purposes, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for residuals of dental trauma to tooth 23, 
24, or 25 for compensation purposes is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


